DENY and Opinion Filed August 12, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00993-CV

IN RE STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                         Relator

          Original Proceeding from the 162nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-01193

                        MEMORANDUM OPINION
                 Before Justices Pedersen, III, Carlyle, and Garcia
                            Opinion by Justice Garcia
      In this original proceeding, relator State Farm asks us to compel the trial court

to vacate: (1) its order quashing and granting protection regarding discovery about

the medical provider’s reimbursement rates from insurers, and (2) its order striking

the section 18.001 counter-affidavits regarding the reasonableness of the medical

expenses. Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).
      Regarding relator’s challenge to the trial court’s order quashing and granting

protection regarding discovery about the medical provider’s reimbursement rates,

we conclude that relator has not shown his entitlement to the relief requested.

      As for relator’s challenge to the order striking the section 18.001 counter-

affidavits, we note that the trial court ruled without the benefit of the Supreme

Court’s recent decision in In re Allstate Indemnity, No. 20-0071, 2021 WL 1822946

(Tex. May 7, 2021) (orig. proceeding). Because the trial court should have the

opportunity to reconsider its orders in light of that opinion, we deny the petition for

writ of mandamus without prejudice to give the trial court that opportunity. See In

re Parks, No. 20-0345, 2021 WL 2603690 (Tex. Jun. 25, 2021) (orig. proceeding)

(denying petition for writ of mandamus without prejudice to give trial court

opportunity to reconsider order in light of In re Allstate). We also lift the stay issued

by this Court’s order dated January 7, 2021.




                                             /Dennise Garcia/
                                             DENNISE GARCIA
                                             JUSTICE

200993F.P05




                                          –2–